Citation Nr: 0932923	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-37 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In July 2009, the appellant testified before the undersigned 
in videoconference hearing.  A transcript of that hearing is 
associated with the claims file.

The issue of service connection for the cause of the 
Veteran's death being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not rated totally disabled for a continuous 
period of at least 10 years prior to his death; the Veteran's 
total evaluation was not continuously in effect from the date 
of separation from service; the Veteran was not a former 
prisoner of war (POW); nor would the Veteran have received a 
total disability rating for 10 years or continuously from 
discharge from service but for clear and unmistakable error 
on the part of VA.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse or children of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who at death was either was in 
receipt of compensation, or was "entitled to receive" 
compensation, for service-connected disabilities rated 
totally disabling. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for 10 or more 
years immediately preceding death, continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or Veteran is a former POW.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22(c).

At the time of his death in September 2003, the Veteran was 
in receipt of a total disability rating based on individual 
unemployability.  The total disability rating was in effect 
from March 30, 1995 until his death (totaling 8 years), but 
at no other times.  Therefore, a total rating had not been in 
place 10 or more years immediately preceding death or for at 
least 5 years from the date of the Veteran's separation from 
service.  There also is no indication in the record, nor does 
the appellant contend, that there is any clear and 
unmistakable error on the part of VA that but for the error 
would have resulted in the total disability rating being in 
effect for 10 years prior to death or continuously since 
service.  

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellants' claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the appellant 
dated in January 2004.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

To the extent that VCAA notice pertaining to the effective 
date and to the degree of disability assignable was not 
provided, as the Board finds that entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 is not warranted, no 
ratings or effective dates will be assigned and any questions 
as to such assignments are rendered moot.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

In a statement submitted April 2006, the appellant contended 
that the February 2006 VA report regarding the cause of the 
Veteran's death was inadequate.  Particularly, the appellant 
argued that the examiner did not take into account the 
Veteran's back pain and the types of medications used to 
control his back pain.  Indeed, while the examiner noted that 
the Veteran's "back pain [was] controlled with Vicodin and 
Piroxicam," he did not indicate how the medication, in 
particular, affected the Veteran's mobility, if any, or if 
the medications prescribed could be a contributing factor in 
the Veteran's death.

Therefore, a remand is necessary before the Board can render 
a decision in this matter.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
addressing all of the disabilities the 
Veteran was service-connected for during 
his lifetime pursuant to Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.  Request a medical opinion regarding 
whether the Veteran's chronic back 
disability rendered the Veteran materially 
less capable of resisting the effects of 
pneumonia, which ultimately caused his 
death.  Specifically, the examiner should 
also determine whether the medications 
prescribed to the Veteran for his back 
pain were contributing factors to his 
death and whether the Veteran's 
immobility, if any, contributed to his 
death.
	
The claims file must be made available to 
the examiner for a review of the Veteran's 
pertinent medical history.  The examiner 
should be provided a full copy of this 
remand, and he or she must indicate that 
he or she has reviewed the claims file.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


